Citation Nr: 18100122
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-33 995
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
An initial evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis and heel spurs is denied.
FINDING OF FACT
Throughout the appeal period, the Veterans bilateral foot disability has most nearly reflected symptoms characteristic of severe pes planus, with objective evidence of marked deformity, pain on manipulation and use accentuated, and characteristic callosities. 
CONCLUSION OF LAW
The criteria for an initial rating in excess of 30 percent for a bilateral foot disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from April 2004 to February 2008, to include service in Southwest Asia.
In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The appeal was remanded in November 2017.
Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist with respect to the claim for an initial rating in excess of 30 percent for a bilateral foot disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Board of Veterans Appeals (Boards) obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  
Service connection for bilateral plantar fasciitis and heel spurs was granted in a March 2009 rating decision and assigned a 10 percent evaluation, effective February 11, 2008.  In March 2012, the Veterans attorney submitted a statement that was construed as a claim for an increased evaluation and the December 2012 rating decision on appeal granted service connection for bilateral pes planus and assigned a 30 percent evaluation for the bilateral foot disability that encompassed pes planus, plantar fasciitis, and heel spurs.  
Bilateral pes planus with plantar fasciitis and heel spurs is rated as analogous to acquired flatfoot under Diagnostic Codes 5099-5276.  See 38 C.F.R. §§ 4.20, 4.27 (2017) (unlisted disabilities may be rated under a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.).  
Pes planus, or flatfoot, is evaluated using Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Under that diagnostic code a noncompensable rating is assigned with mild flatfoot where symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is assigned with moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  The noncompensable and 10 percent ratings apply whether the flatfoot affects one or both feet.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities is assigned a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances is assigned a 30 percent rating if unilateral and a 50 percent rating if bilateral.  
After careful review of the evidence, the Board finds the preponderance of the evidence is against a finding that the Veterans bilateral foot disability more nearly approximated pronounced symptomatology than severe during the period on appeal.  See 38 C.F.R. § 4.7.  
A VA foot examination was performed in June 2012 and the Veteran reported foot pain and difficulty sleeping secondary to pain.  The examiner diagnosed bilateral plantar fasciitis/heel spurs.  
A VA flatfoot examination was performed in September 2012 and the Veteran was diagnosed with bilateral pes planus, plantar fasciitis, and heel spurs.  In connection with the examination, the Veteran reported foot pain and difficulty sleeping secondary to pain.  On examination, the examiner noted pain was accentuated on use and manipulation, characteristic calluses, and that arch supports did not relieve the symptoms.  There was no swelling on use or extreme tenderness of the plantar surfaces of either foot.  The longitudinal arch height was reduced on weight bearing and there was marked deformity of the foot but not marked pronation of the foot.  The weight line did not fall over or medial to the great toe.  Inward bowing of the Achilles tendon was present, but there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran used orthotics for her feet.  The examiner opined that the pes planus was moderate.  
At an August 2013 VA flatfoot examination the Veteran reported symptoms of pain aggravated by walking and prolonged standing.  On examination, the examiner noted pain was accentuated on use and manipulation and that there was decreased longitudinal arch height on weight bearing and marked deformity.  There was no indication of swelling on use or characteristic calluses and the weight-bearing line did not fall over or medial to the great toe.  Inward bowing of the Achilles tendon was present, but there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran did have extreme tenderness of plantar surfaces of both feet and marked pronation of the feet; however, these were both improved by orthopedic shoes or appliances.    
At a June 2015 VA foot examination the Veteran reported foot and heel pain as well as flare-ups of pain with weight-bearing activities.  On examination, pain was accentuated on use and with manipulation.  There was no indication of swelling on use but there were characteristic callouses.  Symptoms were not relieved with orthotics.  The Veteran did not have extreme tenderness of plantar surfaces of the feet.  She did have decreased longitudinal arch height without marked deformity or marked pronation.  The weight bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon, nor was there marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner opined that the Veteran had moderate foot disability.  The examiner noted that the foot disorders interfere with weightbearing activity and require frequent periods of non-weight bearing rest.
The Veteran was afforded another VA foot examination in January 2018.  She reported foot and heel pain, with flare-ups so bad she cannot walk at times.  On examination, pain was accentuated on use and with manipulation.  There was indication of swelling on use but not characteristic callouses, although later in the report the examiner clarified that while the Veteran reported intermittent swelling of the feet there was no objective evidence of swelling at the examination.  Symptoms were not relieved with orthotics.  The Veteran did not have extreme tenderness of plantar surfaces of the feet.  She did have decreased longitudinal arch height without marked deformity or marked pronation.  The weight bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon, nor was there marked inward displacement or severe spasm of the Achilles tendon on manipulation.  
Treatment records are not in significant conflict with the examination reports.
The evidence of record demonstrates that the Veteran does not have marked inward displacement and severe spasm of the tendo achillis on manipulation.  Marked pronation and extreme tenderness of the plantar surfaces of the feet were noted on one occasion; however, at that time the examiner specifically noted these symptoms were improved by orthopedic shoes or appliances.  At all other examinations, these symptoms were not present.  Thus, the evidence is against a finding of pronounced flatfeet and a rating in excess of 30 percent based on Diagnostic Code 5276.  38 C.F.R. § 4.71a.  
The Board has considered rating under alternative diagnostic codes.  The Veterans service-connected foot disability includes pes planus with bilateral plantar fasciitis/heel spurs.  The only other diagnostic code for rating the feet that could be applicable in this case is Diagnostic Code 5284 which is used for Foot injuries, other.  38 C.F.R. § 4.71a.  That diagnostic code provides for at most a 30 percent disability rating and therefore does not provide an alternative for a higher rating.  Separate ratings under Diagnostic Codes 5276 and 5284 cannot be assigned as the symptoms contemplated in each rating would overlap, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2017).  In this case, the disability is correctly evaluated under Diagnostic Code 5276 as that diagnostic code accounts for her foot and heel pain and other symptoms associated with the service-connected disability.  
The Board acknowledges that Veterans reports that at times she is unable to walk due to pain from her bilateral foot disability, as opposed to pain on use or difficulty walking.  While this was reported at her hearing, during treatment in 2015, and at the January 2018 examination, this was not reported at the other VA examinations throughout the years which suggest this is an infrequent occurrence.  The Veteran testified to daily flare-ups starting at 6 oclock and lasting all night, but she did not state that she had a daily inability to walk due to her foot pain.  If the Board misinterpreted the testimony and the testimony was meant to reflect that she had a daily inability to walk, the Board would find the statements to be lacking credibility as the Board would expect that someone who cannot walk for multiple hours every day would report such to medical professionals regularly given the significance of such a restriction.  Such is not the case here.  Notably, the June 2015 and January 2018 examiners included consideration of reported flare-ups of pain when finding that the Veteran did not have extreme tenderness of the plantar surfaces, marked inward displacement or severe spasm of the Achilles tendon, or marked pronation not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moreover, pain on use accentuated is contemplated by the 30 percent rating currently assigned under Diagnostic Code 5276 and the Board finds the episodes of not being able to walk due to pain are too infrequent to reflect an overall disability picture more nearly approximating pronounced disability.  See 38 C.F.R. § 4.7.  To the extent that the Veteran testified that flare-ups of ankle pain and instability caused functional limitations of difficulty walking and VA treatment records note chronic ankle instability, the Board notes that the Veteran is separately service-connected and compensated for bilateral ankle disabilities and that those issues are not currently on appeal.
As the preponderance of the evidence is against a finding that the bilateral foot disability more nearly approximates the criteria for a higher evaluation, a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7.  
Neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The issue of entitlement to a TDIU is addressed below.
 
REMANDED ISSUES
The Veterans remaining claims of entitlement to an initial rating in excess of 30 percent prior to February 3, 2010, an evaluation in excess of 50 percent from February 3, 2010, to July 27, 2010, and in excess of 70 percent from July 28, 2010, for posttraumatic stress disorder (PTSD) and major depressive disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 4, 2018 are remanded for additional development.
Initially, the Board notes that the Regional Office (RO) assigned a temporary total disability rating for the period from February 17, 2010, to March 31, 2010, for PTSD and major depressive disorder and granted entitlement to a TDIU, effective January 4, 2018.  As the 100 percent rating is the maximum available and a TDIU constitutes a full grant of the benefit sought on appeal, those periods are not on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
With regard to the Veterans increased rating claim for PTSD and major depressive disorder, the Veterans attorney notified the Board that she was admitted for VA in-patient psychiatric treatment due to suicidal ideation on January 30, 2018.  As the record only includes VA treatment records up to January 12, 2018, the claim must be remanded to obtain the outstanding, relevant VA treatment records.  38 U.S.C. § 5103A(c).
Additionally, the Board finds the Veterans claim for a TDIU prior to January 4, 2018, must also be remanded as it is based, in part, on her contentions that she is unable to work due to psychiatric symptoms that interfere with her ability to concentrate and interact with others, particularly men.  As such, the Board finds the issue is inextricably intertwined with the remanded claim for an increased rating for PTSD and any decision would therefore be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  
 
The matters are REMANDED for the following action:
1. Obtain updated VA treatment records dating since January 12, 2018. 
2. After completing any records development, the Agency of Original Jurisdiction (AOJ) should consider whether the above action triggered the need for additional development.  For example, the AOJ should consider whether additional medical opinions or examinations must be obtained in light of any additional medical records.  Appropriate development should be undertaken.
3. After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claims for an increased rating for PTSD and a TDIU prior to January 4, 2018.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

